The following is the case reported by the judge: This was an action of ejectment. The plaintiff offered in evidence a paper-writing, purporting to be a deed for the land in controversy, from Meredith Ballew, who is still alive, to the lessor of the plaintiff, and proved that the defendant held as tenant under the said Meredith. The sole question   (24) was whether, at the time of the execution of the paper-writing, the said Meredith was of the same mind. A great variety of testimony was offered to show that before and at the execution of the instrument of writing, offered as a deed, he was and was not of sane memory. The court charged the jury that it was for them to decide from the testimony whether Meredith Ballew knew what he was doing when he signed the writing; that in making a disposition of his property they must be satisfied that he possessed at the time understanding and reason; that if he had not mind sufficient to understand what he was doing, his act would be null and void. The court further charged the jury that if the said Meredith was in his mind at any time previous to the execution of the paper-writing, the presumption was that he had his mind at that *Page 22 
time, and that the burden of proof would be upon the defendant to show the contrary; but that if the defendant had proved to the satisfaction of the jury that Meredith Ballew was a lunatic before he executed the paper-writing, the burden of the proof would be upon the plaintiff to show that he had his mind at the time of execution.
The jury found a verdict for the defendant. A new trial was moved for and refused, and judgment having been rendered for the defendant in pursuance of the verdict, the plaintiff appealed.
We are of the opinion that the charge of the judge was correct. The general rule is that sanity is to be presumed until the contrary be proved; and when an act is sought to be avoided on the ground of mental imbecility, the proof of the fact lies on the person who alleges it. On the other hand, if a general derangement be once established, or conceded, the presumption is shifted to the other side, and sanity (25) is then to be shown at the time the act was done. 3 Kent Com., 451 (3 ed.); 3 Bro., 441; 13 Ves., 88; Jackson v. Vanduson, 5 Johns., 144.
The case states that the defendant was the tenant of Meredith Ballew, and, we understand, that the lessee of the plaintiff contended that the law would not allow the said Meredith to stultify himself, or any other person to do it except his heir at law after his death. In 3 Kent Com., 451, it is said that the party himself may set up, as a defense and against the enforcement of the contract, that he was non compos mentis when it was alleged to have been made. The principle advanced by Littleton and Coke, that a man shall not be heard to stultify, himself, has been properly exploded, as being manifestly absurd and against natural justice. Yeates v.Bowen, Strange, 1104; Buller N. P., 172; Webster v. Woodford, 3 Day, 90;Mitchell v. Kingman, 5 Pick., 431; Hill v. Peet, 15 Johns., 503. The judge was right, we think, in permitting the defendant to contest the validity of the deed on the ground of insanity in the supposed bargainor. The judgment must be
PER CURIAM.                                                   Affirmed.
Cited: Hudson v. Hudson, 144 N.C. 452. *Page 23 
(26)